DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The amendment file 2/23/22 is acknowledged. Claims 31-53 are pending. Claims 31, 37, 46 and 49 are amended. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/25/2015. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2015/090808 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a blood pressure calculation policy and calculation value. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: “processor”, “storage device”, “communications interface” and “display device”.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Chan et al. (NONINVASIVE AND CUFFLESS MEASUREMENTS OF BLOOD PRESSURE FOR TELEMEDICINE; 2001). Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 and 33-35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0012147) in view of Usuda et al. (US 9,017,368 B2), hereinafter Usuda.
Regarding claim 31, Li teaches a blood pressure measurement terminal (Abstract; Fig. 1, element 13), wherein the terminal comprises at least one processor (Section [0020]), a storage device (Section [0020]), and a communications interface (Section [0073]), wherein:
the at least one processor, the storage device, and the communications interface communicate with other by using a bus (Section [0073]: the system may include digital or analog links for data transmission, which the Examiner considers a bus); and 
the at least one processor reads the computer program code and data that are stored in the storage device (Section [0073]) to perform the following operations:
obtaining a first biometric feature information of a measured target (Section [0020]), wherein the first biometric feature information comprises one or more of a pulse wave signal (Section [0013]) or an electrocardio signal of the measured target;
determining a first status of the measured target (Section [0067]) according to the first biometric feature information (Section [0068]) wherein the first status comprises at least one of an activity status of the measured target (Section [0072]: motion artifact is detected using the pulse wave signal), a posture of the measured target, or a measurement location of a pulse wave of the measured target;
determining a blood pressure calculation policy of the measured target according to the first status (Sections [0071]-[0072]: calibration of the blood pressure monitor is controlled based on the motion status); and
determining a blood pressure value of the measured target according to the blood pressure calculation policy and the first biometric feature information (Section [0072]).
Li does not explicitly mention  wherein the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target.
Usuda teaches determining a user status when determining blood pressure, and further teaches determining a calculation model corresponding to the user status (figure 6; step 23; column 2 lines 43-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the terminal of Li to include the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target in order to calculate and display the optimum blood pressure value in a quick and appropriate manner.

Regarding claim 33, Li in view of Usuda teaches the terminal according to claim 31 wherein the operations further comprise: if the terminal is calibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is a calibrated blood pressure calculation policy (Section [0071]).
Regarding claim 34, Li in view of Usuda teaches the terminal according to claim 33 wherein the operations further comprise determining a calibrated blood pressure calculation model and a calibration parameter corresponding to the first status in the calibrated blood pressure calculation model (Section [0071]).
Regarding claim 35, Li in view of Usuda teaches the terminal according to claim 34 wherein the operations further comprise determining a first calibrated blood pressure calculation model according to the first status (Section [0072]).
Regarding claim 38, Li in view of Usuda teaches the terminal according to claim 31  wherein the operations further comprise: if the terminal is uncalibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is an uncalibrated blood pressure calculation policy (Section [0072]).


Claims 32, 37, 41-44 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Usuda in view of Hori (US 2013/0018272).
Regarding claim 32, Li in view of Usuda teaches the terminal according to claim 31 and further teaches calibrating a blood pressure measurement device using a pulse transit time (Section [0012]), notes that the calibration of the system may be controlled based on a detection of motion artifact (Section [0072]), and notes that motion artifact has a large effect on the pulse transit time (Section [0068]), Li in view of Usuda fails to teach a system that detects motion artifact using an acceleration or angular velocity signal.
Hori teaches a system for correcting pulse transit time (Abstract; Section [0002]), that includes an accelerometer (Section [0125]), wherein the pulse transit time may be corrected based on the acceleration signals (Section [0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the device of Li in view of Usuda be modified using the teachings of Hori in order to provide a predictable and beneficial means of detecting and correcting for motion artifact in a pulse wave signal.
Regarding claim 37, Li in view of Usuda teaches the terminal according to claim 31. While Li teaches a system for calibrating a blood pressure measurement device using a pulse transit time and a standard blood pressure measurement (Section [0012]), notes that the calibration of the system may be controlled based on a detection of motion artifact (Section [0072]), and notes that motion artifact has a large effect on the pulse transit time (Section [0068]), Li fails to teach a system that detects a second status of the measurement target, wherein the second status is at least one of an activity status of the measured target, a posture of the measured target, or a measurement location of a pulse wave of a measured target, 
Hori teaches a system for correcting a pulse transit time in response to changes in hydrostatic pressure (Abstract; sections [0008]-[0009]), wherein a patient posture is detected (Section [0125]), and corrects the pulse transit time based on the patient posture (Sections [0125]-[0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the system of Li in view of Usuda correct for patient posture using the method taught by Hori in order to account to changes affecting the hydrostatic pressure caused by changes in patient posture.
Regarding claim 41, Li in view of Usuda teaches the terminal according to claim 31, and further teaches calibrating the system in response to motion artifact (Section [0072]), and notes that pulse transit time signals are greatly affected by motion artifact (Section [0067]). Li fails to teach a terminal that performs the calibration in response to an acceleration or angular velocity signal.
Hori teaches a system for correcting pulse transit time (Abstract; Section [0002]), that includes an accelerometer (Section [0125]), wherein the pulse transit time may be corrected based on the acceleration signals (Section [0126]). Hori further teaches that the pulse wave signals may be measured from the user’s arm or ankle (Section [0130]), the position of the arm or ankle may be detected using the acceleration signals (Sections [0016] and [0022]), and a posture may be identified and corrected for using pulse wave signals of a patient sitting upright and in a supine position (Sections [0026]-[0027]). Section [0125].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the device of Li be modified using the teachings of Hori in order to correct for several patient positions during blood pressure measurement.
Regarding claim 42, Li in view of Usuda teaches the terminal according to claim 32 wherein the operations further comprise: if the terminal is calibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is a calibrated blood pressure calculation policy (Section [0071]).
Regarding claim 43, Li in view of Usuda teaches the terminal according to claim 42 wherein the operations further comprise determining a calibrated blood pressure calculation model and a calibration parameter corresponding to the first status in the calibrated blood pressure calculation model (Section [0071]).
Regarding claim 44, Li in view of Usuda teaches the terminal according to claim 43 wherein the operations further comprise determining a first calibrated blood pressure calculation model according to the first status (Section [0072]).
Regarding claim 46, Li teaches a computer-implemented method performed by a blood pressure measurement terminal (Abstract) comprising the steps of:
obtaining a first biometric feature information of a measured target (Section [0020]), wherein the first biometric feature information comprises one or more of a pulse wave signal (Section [0013]) or an electrocardio signal of the measured target;
determining a first status of the measured target (Section [0067]) according to the first biometric feature information (Section [0068]), wherein the first status comprises at least one of an activity status of the measured target (Section [0072]: motion artifact is detected using the pulse wave signal), a posture of the measured target, or a measurement location of a pulse wave of the measured target;
determining a blood pressure calculation policy of the measured target according to the first status (Sections [0071]-[0072]: calibration of the blood pressure monitor is controlled based on the motion status); and
determining a blood pressure value of the measured target according to the blood pressure calculation policy and the first biometric feature information (Section [0072]).
Li does not explicitly mention  wherein the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target.
Usuda teaches determining a user status when determining blood pressure, and further teaches determining a calculation model corresponding to the user status (figure 6; step 23; column 2 lines 43-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified Li to include the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target in order to calculate and display the optimum blood pressure value in a quick and appropriate manner.
While Li teaches a system for calibrating a blood pressure measurement device using a pulse transit time (Section [0012]), notes that the calibration of the system may be controlled based on a detection of motion artifact (Section [0072]), and notes that motion artifact has a large effect on the pulse transit time (Section [0068]), Li fails to teach a system that detects motion artifact using an acceleration or angular velocity signal.
Hori teaches a system for correcting pulse transit time (Abstract; Section [0002]), that includes an accelerometer (Section [0125]), wherein the pulse transit time may be corrected based on the acceleration signals (Section [0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the device of Li be modified using the teachings of Hori in order to provide a predictable and beneficial means of detecting and correcting for motion artifact in a pulse wave signal.
Regarding claim 47, Li in view of Usuda, in view of Hori teaches the method according to claim 46 wherein determining a blood pressure calculation policy of the measured target according to the first status comprises:
if the terminal is calibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is a calibrated blood pressure calculation policy (Section [0071]).
Regarding claim 48, Li in view of Usuda, in view of Hori teaches the method according to claim 46 wherein determining a blood pressure calculation policy of the measured target according to the first status comprises:
if the terminal is uncalibrated when the target is in the first status, determining that the blood pressure calculation policy of the measured target is an uncalibrated blood pressure calculation policy (Section [0072]).
Regarding claim 49, Li teaches a non-transitory, computer-readable storage medium comprising instructions (Abstract) which, when executed by a computer, cause the computer to perform the steps of:
obtaining a first biometric feature information of a measured target (Section [0020]), wherein the first biometric feature information comprises one or more of a pulse wave signal (Section [0013]) or an electrocardio signal of the measured target;
determining a first status of the measured target (Section [0067]) according to the first biometric feature information (Section [0068]), wherein the first status comprises at least one of an activity status of the measured target (Section [0072]: motion artifact is detected using the pulse wave signal), a posture of the measured target, or a measurement location of a pulse wave of the measured target;
determining a blood pressure calculation policy of the measured target according to the first status (Sections [0071]-[0072]: calibration of the blood pressure monitor is controlled based on the motion status); and
determining a blood pressure value of the measured target according to the blood pressure calculation policy and the first biometric feature information (Section [0072]).
Li does not explicitly mention  wherein the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target.
Usuda teaches determining a user status when determining blood pressure, and further teaches determining a calculation model corresponding to the user status (figure 6; step 23; column 2 lines 43-52). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified Li to include the determining of the blood pressure calculation policy includes determining a blood pressure calculation model for computing a blood pressure corresponding to the determined first status of the measured target in order to calculate and display the optimum blood pressure value in a quick and appropriate manner.
While Li teaches a system for calibrating a blood pressure measurement device using a pulse transit time (Section [0012]), notes that the calibration of the system may be controlled based on a detection of motion artifact (Section [0072]), and notes that motion artifact has a large effect on the pulse transit time (Section [0068]), Li fails to teach a system that detects motion artifact using an acceleration or angular velocity signal.
Hori teaches a system for correcting pulse transit time (Abstract; Section [0002]), that includes an accelerometer (Section [0125]), wherein the pulse transit time may be corrected based on the acceleration signals (Section [0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the device of Li be modified using the teachings of Hori in order to provide an additional means of detecting and correcting for motion artifact in a pulse wave signal.
Regarding claim 50, Li in view of Usuda, in view of Hori teaches the non-transitory computer-readable storage medium according to claim 49 wherein determining a blood pressure calculation policy of the measured target according to the first status comprises:
if the computer is calibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is a calibrated blood pressure calculation policy (Section [0071]), or
if the computer is uncalibrated when the measured target is in the first status, determining that the blood pressure calculation policy of the measured target is an uncalibrated blood pressure calculation policy (Section [0072]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Usuda, in view of Garudadri (US 2010/0081946)
Regarding claim 36, Li in view of Usuda teaches the terminal according to claim 34, further comprising estimating a user’s blood pressure using a calibration equation with a pulse transit time and blood pressure as input (Section [0012]), Li fails to provide a formula for the calibration.
Garudadri teaches a terminal for estimating a user’s blood pressure using a measured pulse transit time and blood pressure (Abstract), and provides calibration equations for estimating blood pressure using a relationship between a systolic and diastolic blood pressure as well as a pulse transit time (Sections [0094]-[0098]). Garudadri further teaches that the model may be adaptive (Sections [0099]-[0101]), and that there are several equations known in the art for estimating a blood pressure from pulse transit time, all of which use a relationship between blood pressure and pulse transit time (Sections [0011]-[0014]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the terminal of Li use the equation of Garudadri, in order to create a model that is adaptive over time. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the terminal of Li use the formula as claim 36, as Garudadri indicates that a skilled artisan would arrive at these formulas through routine experimentation.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Usuda in view of Makkonen (US 2014/0288445).
Regarding claims 39-40, Li in view of Usuda teaches the terminal according to claim 38 that uses a measured blood pressure and pulse transit time as input. While Li teaches that the pulse transit time is often variable in response to the subject’s physical position, changes to the sensor location, or changes in the patient’s blood density (Sections [0005]-[0009]), Li fails to teaches a blood pressure estimation system that uses a user age, gender, height, or weight as input. 
Makkonen teaches a blood pressure estimation system (Abstract; section [0050]), that uses a pulse wave velocity, a user sex, weight, height, and age, as input for estimating the user’s blood pressure (Section [0052]), and then uses the gender, height, weight, and parameters relating to pulse wave morphology as input into a linear model to estimate the user’s blood pressure (Sections [0053]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the blood pressure estimation system of Li in view of Usuda to include the user parameters such as sex, height, and weight in the estimation model taught by Makkonen in order to tailor the blood pressure estimation model to the individual user.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Usuda in view of Hori as applied to claim 43 above, and further in view of Garudadri.
Regarding claim 45, Li in view of Usuda in view of Hori teaches the terminal according to claim 43 including estimating a user’s blood pressure using a calibration equation with a pulse transit time and blood pressure as input (Section [0012]), Li fails to provide a formula for the calibration.
Garudadri teaches a terminal for estimating a user’s blood pressure using a measured pulse transit time and blood pressure (Abstract), and provides calibration equations for estimating blood pressure using a relationship between a systolic and diastolic blood pressure as well as a pulse transit time (Sections [0094]-[0098]). Garudadri further teaches that the model may be adaptive (Sections [0099]-[0101]), and that there are several equations known in the art for estimating a blood pressure from pulse transit time, all of which use a relationship between blood pressure and pulse transit time (Sections [0011]-[0014]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the invention of Li in view of Usuda in view of Hori to use the equation of Garudadri, in order to create a model that is adaptive over time. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the terminal of Li use the formula as claim 36, as a skilled artisan would arrive at these formulas through routine experimentation as indicated by Garudadri.
Claims 51 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Usuda, in view of Fukuda et al. (US 2014/0155767 A1 – cited by Applicant), hereinafter Fukuda.
Regarding Claim 51, Lin teaches: The terminal of claim 31. Lin does not mention wherein the terminal comprises a visual display device and wherein the operations further comprise providing information for display on the visual display device of the terminal.
Fukuda teaches a blood pressure measuring system (title; paragraph 0056) that comprises a visual display (paragraph 0294; figure 3) that provides information visually to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the terminal of Lin to comprises a visual display device and wherein the operations further comprise providing information for display on the visual display device of the terminal in order to visually notify a user or health professional of the acquired information. 
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Usuda in view of Hori further in view of Fukuda.
Regarding Claim 52, Lin in view of Usuda in view of Hori teach: The method of claim 46. While Hori mentions displaying data, (paragraph 0096-0097), Lin in view of Usuda, in view of Hori do not explicitly mention the method further comprising the step of providing information for display on a visual display device of the terminal.
Fukuda teaches a blood pressure measuring method (title; paragraph 0056) that includes providing information to a visual display (paragraph 0294; figure 3) so that information can be visually provided to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Lin in view of Usuda in view of Hori further comprising the step of providing information for display on a visual display device of the terminal in order to visually notify a user or health professional of the acquired information. 
Regarding Claim 53, Lin in view of Usuda, in view of Hori teach: The non-transitory computer readable medium of claim 49. While Hori mentions displaying data, (paragraph 0096-0097), Lin in view of Usuda in view of Hori do not explicitly mention wherein the instructions which, when executed by the computer, cause the computer to perform the step of providing information for display on a visual display device of a blood pressure measurement terminal.
Fukuda teaches a blood pressure measuring method (title; paragraph 0056) that includes providing information to a visual display (paragraph 0294; figure 3) so that information can be visually provided to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the computer readable medium of Lin in view of Usuda, in view of Hori wherein the instructions which, when executed by the computer, cause the computer to perform the step of providing information for display on a visual display device of a blood pressure measurement terminal in order to visually notify a user or health professional of the acquired information. 

Response to Arguments and Amendments

Regarding Claim Objections, Examiner notes that the previous objections are withdrawn.
Regarding 101 Rejections, Applicant argues on page 9 that the claims represent an improvement in technology. Examiner respectfully disagrees. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(a)II 
However, the claims do not recite the details of a computer that aids in the steps of determining a first status, determining a calculation policy and determining a blood pressure value. Referring to the specification, the determining and generating encompass a mathematical algorithm that is utilized to compute a mathematical relationship. A computer to perform these calculations is not sufficient to establish a technological improvement.
Further, as taught by Wei et al. (A New Wristband Wearable Sensor Using Adaptive Reduction Filter to Reduce Motion Artifact; 2008), determining an activity status (motion artifacts) and determining a blood pressure calculation policy based on said status is well known in the art and not considered an improvement.
Further, providing data for display is merely well-known, conventional post solution activity and does not amount to significantly more than the underlying abstract idea.
Regarding the 102 rejections, Applicant argues that Li fails to teach the amended limitations – namely determining a ‘model’. Examiner notes that upon further search and consideration, a new rejection with newly found prior art is presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791